FILED
                                                                          Jul 20 2020, 9:27 am

                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




      ATTORNEYS FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Dennis F. Dykhuizen                                         Christopher D. Cody
      Ashley M. Gilbert-Johnson                                   Laureen R. White
      Fort Wayne, Indiana                                         Indianapolis, Indiana



                                                   IN THE
           COURT OF APPEALS OF INDIANA

      Parkview Hospital Inc.,                                     July 20, 2020
      Appellant-Cross-Appellee,                                   Court of Appeals Case No.
                                                                  19A-PL-2201
              v.                                                  Appeal from the Allen Superior
                                                                  Court
      American Family Insurance                                   The Honorable Jennifer L.
      Company,                                                    DeGroote, Judge
      Appellee-Cross-Appellant.                                   Trial Court Cause No.
                                                                  02D03-1807-PL-254



      Tavitas, Judge.


                                               Case Summary
[1]   In this consolidated interlocutory appeal, Parkview Hospital, Inc. (“Parkview”)

      appeals the trial court’s denial of its motion for summary judgment in its action

      against American Family Insurance Company (“American Family”) and Carl


      Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020                           Page 1 of 21
      Willis, and American Family appeals the trial court’s denial of its motion for

      summary judgment. We affirm in part, reverse in part, and remand.


                                                       Issues
[2]   Parkview raises four issues, which we consolidate and restate as whether the

      trial court properly denied Parkview’s motion for summary judgment. On

      cross-appeal, American Family argues that the trial court erred by denying

      American Family’s motion for summary judgment.


                                                       Facts
[3]   On November 29, 2015, Willis suffered injuries in an automobile accident, and

      American Family insured the parties responsible for the accident. The accident

      occurred in Ohio, and Willis was transferred to Parkview for treatment.

      Parkview agreed to the transfer, and Willis incurred medical bills at Parkview in

      the amount of $98,040.88. With credits and adjustments, the remaining

      balance due on Willis’ account is $95,541.88.


[4]   On January 13, 2016, Parkview filed and recorded a hospital lien (“Hospital

      Lien”) with the Allen County Recorder pursuant to Indiana Code Section 32-

      33-4-4. Parkview served a copy of the Hospital Lien on the relevant parties,

      including Willis and American Family. When Parkview became aware that

      Attorney Samuel Bolotin was representing Willis, Parkview provided a copy of

      the Hospital Lien to Bolotin by certified mail.




      Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020       Page 2 of 21
[5]   In June 2017, Willis filed a personal injury action in Ohio against the parties

      responsible for the accident, American Family, and several John Doe

      defendants. A motion was filed to join Parkview as a party plaintiff in the Ohio

      action, which the Ohio court granted. The Ohio court ordered Parkview to

      enter an appearance in Willis’ Ohio action within twenty-eight days. The Ohio

      court’s order provided: “[I]f Parkview Hospital, Inc. fails to do so, any and all

      of the rights of Parkview Hospital, Inc. that could have arisen from this cause of

      action being brought by Plaintiffs are hereby waived and forever barred.”

      Appellant’s App. Vol. II pp. 72-73. Parkview did not enter an appearance in

      the Ohio action. Parkview’s local counsel and Bolotin’s associate, however,

      were in contact regarding the claim. Parkview’s counsel informed Bolotin’s

      associate that the Ohio court did not have subject matter jurisdiction, and they

      discussed settlement of the claim.


[6]   Willis ultimately settled his claim without informing Parkview, and Parkview’s

      lien was not satisfied from the settlement. American Family expressed concern

      to Bolotin that the Ohio court did not have jurisdiction to extinguish the

      Hospital Lien. American Family suggested that “the only way to deal with this

      is to file what amounts to in the [Indiana] equivalent of a dec [sic] action, where

      Parkview has to participate in the litigation.” Id. at 86.


[7]   In January 2018, Willis filed a motion to enforce the settlement agreement with

      the Ohio court. In April 2018, the Ohio court ordered American Family to

      “issue the settlement draft in the amount of $50,000.00 made payable to

      Plaintiffs Carl and Rhonda Willis and the Bolotin Law Offices, only.” Id. at

      Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020         Page 3 of 21
      193. The Ohio court ordered Willis to “execute a hold harmless agreement

      with respect to any remaining valid liens . . . .” Id. The motion and order were

      not served on Parkview. The Ohio action was then dismissed with prejudice. 1


[8]   On July 16, 2018, Parkview filed a complaint in Allen County against

      American Family and Willis. On May 28, 2019, Parkview obtained a default

      judgment against Willis. In November 2018, American Family filed a motion

      for summary judgment, and Parkview filed a response. American Family

      argued that Parkview was attempting to “circumvent an order” from the Ohio

      court and that Parkview’s Hospital Lien claim was barred by res judicata. Id. at

      48. The trial court denied American Family’s motion for summary judgment.

      Specifically, the trial court found that, because the Ohio court “lacked the

      subject matter jurisdiction to address the issue regarding Parkview’s perfected

      [H]ospital [L]ien, the order from that court regarding the lien is void [and] will

      not be given full faith and credit in this Court.” Id. at 22.


[9]   In April 2019, Parkview filed a motion for summary judgment, and American

      Family filed a response. Parkview argued that it had satisfied the requirements

      of the Hospital Lien Act and that American Family had violated the Act. The

      trial court also denied Parkview’s motion for summary judgment. The trial

      court found:




      1
        In the order, the Ohio court “retain[ed] jurisdiction to enforce the settlement agreement reached between
      the parties, including the resolution of any liens.” Appellant’s App. Vol. II p. 194.

      Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020                                 Page 4 of 21
        This Court has previously ruled the Defiance County Court
        lacked subject matter jurisdiction over Parkview’s lien under the
        Hospital Lien Act. Ind. Code § 32-33-4-1, et seq. However, it is
        not disputed that the Defiance County Court had subject matter
        jurisdiction over Willis’s claim for personal injury, to which
        American Family was a defendant. Therefore, the Defiance
        County Court had jurisdiction over American Family for
        purposes of the litigation.


        The designated evidence clearly shows American Family was
        ordered by the Defiance County Court to “issue the settlement
        draft in the amount of $50,000.00 made payable to Plaintiffs Carl
        and Rhonda Willis and the Bolotin Law Offices, only.” This was
        ordered after Bolotin Law Offices filed, on behalf of Willis, a
        Motion to Enforce Settlement Agreement. American Family, at
        that time, was arguably under an obligation to tender payment as
        ordered by the court, or risk potential sanctions.


        Parkview was on notice of the proceedings in Defiance County
        but did not take any action to avail itself of the Defiance County
        Court’s jurisdiction. Parkview was within its rights to do so
        considering the issues with subject matter jurisdiction. However,
        this approach kept Parkview essentially in the dark on what was
        occurring in the Defiance County Court. American Family
        found itself in a predicament: being aware of an Indiana lien and
        being ordered to comply with a direction from the Defiance
        County Court to tender settlement funds. This creates a genuine
        issue of material fact as to whether the failure to honor the lien in
        Indiana was justified through American Family’s compliance
        with the Defiance County Court Order to tender the settlement
        draft.


        This Court acknowledges the architect of the settlement in Ohio
        was Willis’s attorney, Bolotin. His office was working with both
        Parkview’s Indiana counsel and American Family regarding
        potential settlement of the lien and the personal injury claim.
Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020           Page 5 of 21
               Based on the evidence that has been designated to the Court,
               Bolotin manipulated Parkview, American Family and the
               Defiance County Court to get the most money in his client’s
               hands under cover of Court Order and with total disregard to the
               lien. Willis’s liability as to Parkview has already been addressed
               through a default judgment in this case.


               Here we have circumstances where Parkview complied with the
               Hospital Lien Act when it filed and recorded the Hospital Lien in
               the office of the Recorder of Allen County, Indiana on January
               13, 2016, and American Family complied with the April 2, 2018
               Order from the Defiance County Court to the detriment of
               Parkview. Whether American Family was warranted in doing so
               is an issue at the heart of this case to determine whether
               American Family is liable to Parkview for failure to honor the
               lien. There is a good faith dispute on this question and,
               therefore, a genuine issue of material fact for the jury to address
               in this case.


       Id. at 30-32.


[10]   Both American Family and Parkview filed motions for certification of the

       summary judgment orders for interlocutory appeal, which the trial court

       granted. This Court granted the parties’ motions for acceptance of interlocutory

       appeal and consolidated the appeals.


                                                      Analysis
[11]   Before addressing the parties’ arguments, we note that this appeal concerns the

       Indiana Hospital Lien Act, Indiana Code Chapter 32-33-4. The underlying

       purpose of the Hospital Lien Act is to “[e]nsure that hospitals are compensated

       for their services.” Tankersley v. Parkview Hosp., Inc., 791 N.E.2d 201, 204 (Ind.

       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020         Page 6 of 21
       2003). “Another purpose of the Hospital Lien Act is to provide notice of the

       lien to attorneys.” Id. “A properly perfected hospital lien serves the world on

       notice of a hospital’s direct right to settlement or judgment.” Id. at 205.


[12]   Indiana Code Section 32-33-4-4 requires the following to properly perfect a

       hospital lien:


               (a) To perfect the lien provided for in section 3 of this chapter,
               the hospital must file for record in the office of the recorder of the
               county in which the hospital is located, within ninety (90) days
               after the person is discharged or not later than the date of the
               final settlement, compromise, or resolution of the cause of action,
               suit, or claim accruing to the patient, whichever occurs first, a
               verified statement in writing stating:


                        (1) the name and address of the patient as it appears on the
                        records of the hospital;


                        (2) the name and address of the operator of the hospital;


                        (3) the dates of the patient’s admission to and discharge
                        from the hospital;


                        (4) the amount claimed to be due for the hospital care; and


                        (5) to the best of the hospital’s knowledge, the names and
                        addresses of anyone claimed by the patient or the patient’s
                        legal representative to be liable for damages arising from
                        the patient’s illness or injury.


               (b) Within ten (10) days after filing the statement, the hospital
               shall send a copy by registered mail, postage prepaid:

       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020            Page 7 of 21
                        (1) to each person claimed to be liable because of the
                        illness or injury at the address given in the statement;


                        (2) to the attorney representing the patient if the name of
                        the attorney is known or with reasonable diligence could
                        be discovered by the hospital; and


                        (3) to the department of insurance as notice to insurance
                        companies doing business in Indiana.


       The parties do not dispute that Parkview properly perfected its Hospital Lien

       pursuant to Indiana Code Section 32-33-4-4 when it recorded its lien in Allen

       County.


[13]   Under the Hospital Lien Act, “[a] person desiring to contest a lien or the

       reasonableness of the charges claimed by the hospital may do so by filing a

       motion to quash or reduce the claim in the circuit court, superior court, or probate

       court in which the lien was perfected, making all other parties of interest

       respondents.” Ind. Code § 32-33-4-4(e) (emphasis added). The Hospital Lien

       at issue here was perfected in Allen County. Further, “[a]n action by the

       lienholder must be brought in the court having jurisdiction of the amount of the

       lienholder’s claim and may be brought and maintained in the county of

       residence of the lienholder.” Ind. Code § 32-33-4-6(d).


[14]   Because the Ohio court action was dismissed pursuant to a settlement, we also

       note:


               The release or settlement of a claim with a patient by a person
               claimed to be liable for the damages incurred by the patient:
       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020              Page 8 of 21
                        (1) after a lien has been perfected under section 4 of this
                        chapter; and


                        (2) without obtaining a release of the lien;


               entitles the lienholder to damages for the reasonable cost of the
               hospital care, treatment, and maintenance.


       Ind. Code § 32-33-4-6(b). American Family notes the following language of

       Indiana Code Section 32-33-4-1:


               In order to claim the lien, the hospital must satisfy the conditions
               for perfecting the lien as set forth in section 4 of this chapter and,
               not later than the date on which the judgment is rendered, enter,
               in writing, upon the judgment docket where the judgment is
               recorded, the hospital’s intention to hold a lien upon the
               judgment, together with the amount claimed.


       The Ohio action, however, was dismissed, and a judgment was not entered.

       Accordingly, this section is inapplicable. See, e.g., Parkview Hosp., Inc. v. Geico

       General Ins. Co., 977 N.E.2d 369 (Ind. Ct. App. 2012), trans. denied.


                                             I. Full Faith and Credit

[15]   With the Hospital Lien Act provisions in mind, the first issue we must consider

       is whether the Ohio court’s orders are entitled to full faith and credit by the

       Indiana court. The United States Constitution requires state courts to give full

       faith and credit to the judgments of the courts of all states. U.S. Const. art. IV,

       § 1. An out-of-state judgment, however, is always open to collateral attack for



       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020              Page 9 of 21
       lack of personal or subject matter jurisdiction. Troxel v. Ward, 111 N.E.3d 1029,

       1033 (Ind. Ct. App. 2018).


[16]   Before an Indiana court is bound by a foreign judgment, it may inquire into the

       jurisdictional basis for that judgment; if the first court did not have jurisdiction

       over a party or the subject matter, then full faith and credit need not be given.

       Id. This scope of review is a “limited” one that does not involve de novo review

       of the jurisdictional issue by the second court. N. Indiana Commuter Transp. Dist.

       v. Chicago SouthShore & S. Bend R.R., 685 N.E.2d 680, 685 (Ind. 1997). A

       “judgment is entitled to full faith and credit—even as to questions of

       jurisdiction—when the second court’s inquiry discloses that those questions

       have been fully and fairly litigated and finally decided in the court which

       rendered the original judgment.” Id. at 686. If jurisdiction was “fully

       considered” and “finally determined” in the first state, that generally is the end

       of the matter. Id. The party attacking the judgment of a sister state bears the

       burden of rebutting the presumption that a foreign judgment, which is regular

       and complete on its face, is valid. Troxel, 111 N.E.3d at 1033.


[17]   Trial courts possess two kinds of “jurisdiction”—subject matter jurisdiction and

       personal jurisdiction. K.S. v. State, 849 N.E.2d 538, 540 (Ind. 2006). “The

       question of subject matter jurisdiction entails a determination of whether a

       court has jurisdiction over the general class of actions to which a particular case

       belongs.” Id. at 542. “When a court lacks subject matter jurisdiction, its

       actions are void ab initio and have no effect whatsoever.” In re Adoption of L.T.,

       9 N.E.3d 172, 175 (Ind. Ct. App. 2014). “An Indiana court obtains subject

       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020          Page 10 of 21
       matter jurisdiction only through the Constitution or a statute.” Id. “Subject

       matter jurisdiction cannot be waived or conferred by agreement and can be

       raised at any time.” Id.


[18]   Personal jurisdiction, on the other hand, “requires that appropriate process be

       effected over the parties.” K.S., 849 N.E.2d at 540. “Personal jurisdiction

       refers to a court’s power to impose judgment on a particular defendant.” Boyer

       v. Smith, 42 N.E.3d 505, 509 (Ind. 2015). Before a court can properly assert

       personal jurisdiction over a defendant, “the Due Process Clause of the

       Fourteenth Amendment mandates that the defendant have ‘certain minimum

       contacts with the state such that the maintenance of the suit does not offend

       traditional notions of fair play and substantial justice.’” Id. (citing Int’l Shoe Co.

       v. Wash., 326 U.S. 310, 316, 66 S. Ct. 154 (1945)). “Minimum contacts include

       acts defendants themselves initiate within or without the forum state that create

       a substantial connection with the forum state itself.” Id.


[19]   A judgment rendered without personal jurisdiction is also void. Harris v. Harris,

       922 N.E.2d 626, 632 (Ind. Ct. App. 2010). A defendant, however, can waive

       the lack of personal jurisdiction and submit himself to the jurisdiction of the

       court if he responds or appears and does not contest the lack of jurisdiction. Id.

       “‘It is a bold move, but an option available to a nonresident is to ignore a

       pending proceeding and take the risk that a subsequent challenge to personal

       jurisdiction will prevail.’” Id. at 633 (quoting Stidham v. Whelchel, 698 N.E.2d

       1152, 1156 (Ind. 1998)); Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee,

       456 U.S. 694, 706, 102 S. Ct. 2099, 2106 (1982) (“A defendant is always free to
       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020           Page 11 of 21
       ignore the judicial proceedings, risk a default judgment, and then challenge that

       judgment on jurisdictional grounds in a collateral proceeding.”).


[20]   The Allen County trial court found that the Ohio court lacked subject matter

       jurisdiction. The parties made no argument regarding personal jurisdiction.

       Specifically, the trial court found:


               The Indiana Hospital Lien Act set forth in I.C. § 32-33-4 et seq.,
               grants subject matter jurisdiction to the court in the county in
               which the hospital where services were provided is located. . . .
               The Hospital Lien Act did not grant the Defendants in this case
               the right to dispute the lien in the Defiance County Court.
               Rather, the Hospital Lien Act required any person wishing to
               contest the lien or the reasonableness of the charges to do so by
               filing a motion to quash or reduce the claim in the circuit court in
               which the hospital lien was perfected. I.C. § 32-33-4-4(e). Rather
               than comply with the forum provision of the Hospital Lien Act,
               Willis ignored the specific statutory provisions and brought an
               action in another jurisdiction attempting to force Parkview to
               participate in a forum that did not have subject matter
               jurisdiction over the Hospital Lien issue. Actions taken by a
               court that lacks subject matter jurisdiction are void. An Indiana
               court may inquire into the jurisdictional basis for a foreign
               judgment, and if it concludes the foreign court did not have
               subject matter jurisdiction, then full faith and credit is not
               required. As the Defiance County Court lacked the subject
               matter jurisdiction to address the issues regarding Parkview’s
               perfected hospital lien, the order from that court regarding the
               lien is void will not be given full faith and credit in this Court.


       Appellant’s App. Vol. II pp. 21-22 (internal citations omitted).




       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020         Page 12 of 21
[21]   On appeal, Parkview argues that the trial court properly decided that the Ohio

       court lacked subject matter jurisdiction. American Family does not argue that

       the Ohio court had subject matter jurisdiction over the Hospital Lien. Rather,

       American Family contends that the subject matter jurisdiction issue was fully

       and fairly litigated in the Ohio court. Accordingly, for purposes of this opinion,

       we will assume that subject matter jurisdiction is implicated here, and we will

       not address personal jurisdiction.


[22]   In support of its argument that the Ohio court’s judgment is entitled to full faith

       and credit because the subject matter jurisdiction issue was fully and fairly

       litigated in Ohio, American Family relies on Underwriters Nat. Assur. Co. v. N.

       Carolina Life & Acc. & Health Ins. Guar. Ass’n, 455 U.S. 691, 102 S. Ct. 1357

       (1982). In Underwriters, an Indiana insurance company was licensed to do

       business in forty-five states, including North Carolina. The Indiana

       Department of Insurance, however, began “rehabilitation proceedings” against

       the insurance company “on the ground that its reserves were inadequate to

       meet its future policy obligations.” Underwriters, 455 U.S. at 695, 102 S. Ct. at

       1361. The Indiana rehabilitation court directed the Indiana Commissioner of

       Insurance to take possession of Underwriters’ business and assets; sent notice of

       the proceedings to all state insurance commissioners; enjoined the

       commencement or prosecution of any action against Underwriters; required

       that such actions join in the rehabilitation proceedings; and certified a class of

       all past and present policyholders. The proposed plan in the rehabilitation

       court also resolved the obligations of eight guaranty associations, including one


       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020         Page 13 of 21
       in North Carolina. The guaranty associations intervened in the Indiana

       proceeding and objected to the proposed plan. Ultimately, the rehabilitation

       court approved a plan and, in its order, stated that it had “jurisdiction over the

       subject matter and over the parties . . . .” Id. at 699, 102 S. Ct. at 1363.


[23]   Later, the guaranty associations requested that the rehabilitation court approve

       a service contract, which the rehabilitation court did. The North Carolina

       Association, however, asserted for the first time that deposits previously made

       by Underwriters with the North Carolina Commissioner of Insurance were

       governed by North Carolina law. The North Carolina Association then filed a

       complaint against Underwriters and others in North Carolina regarding the

       deposit. Underwriters argued that the rehabilitation court’s orders were entitled

       to full faith and credit by the North Carolina court. The North Carolina court,

       however, held that the rehabilitation court did not have subject matter

       jurisdiction over the deposit.


[24]   The United States Supreme Court noted that “a judgment is entitled to full faith

       and credit—even as to questions of jurisdiction—when the second court’s

       inquiry discloses that those questions have been fully and fairly litigated and

       finally decided in the court which rendered the original judgment.” Id. at 706,

       102 S. Ct. at 1367. Accordingly, the North Carolina courts “should have

       determined in the first instance whether the Rehabilitation Court fully and fairly

       considered the question of subject matter jurisdiction over the North Carolina

       deposit, with respect to pre-rehabilitation claims of the parties before it.” Id. at

       706-07, 102 S. Ct. 1367. “If the matter was fully considered and finally

       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020          Page 14 of 21
       determined in the rehabilitation proceedings, the judgment was entitled to full

       faith and credit in the North Carolina courts.” Id. at 707, 102 S. Ct. at 1367.


[25]   The Court had “little difficulty concluding that the Rehabilitation Court fully

       and fairly considered whether it had subject matter jurisdiction to settle the pre-

       rehabilitation claims of the parties before it to the North Carolina deposit.” Id.

       at 707, 102 S. Ct. at 1367. The Court noted that the rehabilitation court had

       “special duties with respect to the rehabilitation of insurance companies”; the

       rehabilitation court made it clear that it was asserting subject matter

       jurisdiction, including over the deposit; the guaranty associations were

       instructed to intervene or waive all such claims; and the guaranty associations

       actually participated in the rehabilitation court proceedings. Id. Under these

       circumstances, the Court held that the issue was “fully and fairly considered by

       the Indiana court” and that the Indiana court’s “final determination was

       entitled to full faith and credit in North Carolina.” Id. at 710, 102 S. Ct. at

       1369.


[26]   Based on Underwriters, American Family argues that the Ohio court fully and

       fairly considered the subject matter jurisdiction issue and that the Ohio court’s

       order is entitled to full faith and credit. We do not, however, find that

       Underwriters mandates a conclusion that the Ohio court’s order is entitled to full

       faith and credit by the Allen County trial court. Here, Willis and American

       Family were fully aware during the Ohio court proceedings of Parkview’s

       subject matter jurisdiction concerns and had discussed the concerns with

       Parkview. Parkview did not participate in the Ohio court proceedings, and

       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020           Page 15 of 21
       there is no indication that the Ohio court specifically considered those subject

       matter jurisdiction concerns. In fact, despite the parties’ awareness of the

       subject matter jurisdiction issues in the case, Willis filed a motion to enforce the

       settlement without informing Parkview. In the motion, Willis addressed only

       personal jurisdiction and asserted that Parkview “consented to the jurisdiction of

       Ohio by the appointment of an Ohio statutory agent.” Appellant’s App. Vol. II

       p. 240. As Parkview points out, there is no indication that “the Ohio court even

       considered the controlling Indiana statutes with regard to the Indiana Hospital

       Lien Act.” Appellant’s Reply Br./Cross-Appellee’s Brief p. 19. Under these

       circumstances, the subject matter jurisdiction issue was not fully and fairly

       considered by the Ohio court. Accordingly, the Ohio court order is not entitled

       to full faith and credit. Due to the lack of subject matter jurisdiction, the Ohio

       court order is “void ab initio and [has] no effect whatsoever.” 2 L.T., 9 N.E.3d

       at 175.


                                          II. Justification as a Defense

[27]   Next, Parkview argues that justification is not a defense to American Family’s

       failure to follow the Hospital Lien Act. When the Allen County trial court

       denied Parkview’s motion for summary judgment, the trial court found “a

       genuine issue of material fact as to whether the failure to honor the lien in



       2
         American Family also argues that res judicata prevents Parkview from litigating the lien in Indiana after the
       issue was addressed by the Ohio court. “A judgment entered by a court that lacks subject matter jurisdiction
       is void and may be attacked at any time.” D.L.M. v. V.E.M., 438 N.E.2d 1023, 1027 (Ind. Ct. App. 1982).
       Because “[a] void judgment is subject to direct or collateral attack at any time,” In re Paternity of S.A.M., 85
       N.E.3d 879, 889 (Ind. Ct. App. 2017), American Family’s res judicata argument fails.

       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020                                 Page 16 of 21
       Indiana was justified through American Family’s compliance with the Defiance

       County Court Order to tender the settlement draft.” Appellant’s App. Vol. II.

       p. 31. We disagree with the trial court that a genuine issue of material fact

       exists. The issue is a legal issue that the trial court was required to resolve.


[28]   As we have noted, there is no dispute that Parkview properly perfected its

       hospital lien. Under the Hospital Lien Act, Parkview is entitled to damages for

       the settlement of Willis’ claim without obtaining a release of the hospital lien:


               The release or settlement of a claim with a patient by a person
               claimed to be liable for the damages incurred by the patient:


                        (1) after a lien has been perfected under section 4 of this
                        chapter; and


                        (2) without obtaining a release of the lien;


               entitles the lienholder to damages for the reasonable cost of the
               hospital care, treatment, and maintenance.


       Ind. Code § 32-33-4-6(b).


[29]   In interpreting this statute, we held in Nat’l Ins. Ass’n v. Parkview Mem’l Hosp.,

       590 N.E.2d 1141, 1144 (Ind. Ct. App. 1992), that the hospital was entitled to

       judgment and damages against an insurer and the insured where a hospital lien

       was not satisfied before settlement proceeds were distributed. “Any other

       holding would make the notice provisions to persons thought to be liable for a

       patient’s injuries useless.” Nat’l Ins. Ass’n, 590 N.E.2d at 1144. We noted:


       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020              Page 17 of 21
       “[W]e believe our legislature, to insure that hospitals are compensated for their

       services and thereby serve the public welfare, intended to bind parties

       responsible for a patient’s injuries if they ignore the lien when settling a claim.”

       Id.


[30]   American Family argues that Parkview is not entitled to damages under

       Indiana Code Section 32-33-4-6(b) after the settlement of Willis’ claim without

       obtaining a release of Parkview’s lien because American Family was required to

       follow the orders of the Ohio court. We have determined, however, that the

       Ohio court’s order is void ab initio. 3 “The term ‘void ab initio’ means, literally,

       ‘void from the beginning’ and ‘denotes an act or action that never had any legal

       existence at all because of some infirmity in the action or process.’” Marion Cty.

       Auditor v. Revival Temple Apostolic Church, 898 N.E.2d 437, 444 (Ind. Ct. App.

       2008) (quoting Trook v. Lafayette Bank & Trust Co., 581 N.E.2d 941, 944 (Ind. Ct.

       App. 1991), trans. denied), trans. denied. “A decision that is void ‘has no legal




       3
           We find the following instructive:

                A judgment which is void, as distinguished from one which is merely voidable, is a mere nullity.
                It has no force or effect, and cannot be confirmed or ratified. A void judgment is not binding on
                anyone; it raises no lien or estoppel, and it does not impair or affect the rights of anyone. A
                void judgment confers no rights on the party in whose favor it is given, and affords no
                protection to persons acting under it.
                A void judgment, unlike one which is merely erroneous or voidable, is not entitled to any
                respect or deference by the courts, but may be attacked at any time by anyone. Such a judgment
                may be impeached in any action, direct or collateral. It is not necessary to take any steps to
                vacate or avoid a void judgment; it may simply be ignored. A valid judgment may be entered
                subsequently in disregard of the void judgment.
                All subsequent actions predicated on a void judgment are tainted by the judgment’s nullity and
                are similarly without effect.
       50 C.J.S. Judgments § 754 (footnotes omitted).

       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020                                 Page 18 of 21
       effect at any time and cannot be confirmed or ratified by subsequent action or

       inaction’ and ‘is subject to a collateral attack.’” Koonce v. Finney, 68 N.E.3d

       1086, 1090 (Ind. Ct. App. 2017) (quoting Chapin v. Hulse, 599 N.E.2d 217, 220

       (Ind. Ct. App. 1992), trans. denied), trans. denied. “An action or judgment which

       has been declared void is a nullity; it is as if it never existed.” Carter v. Allen,

       631 N.E.2d 503, 507 (Ind. Ct. App. 1994). “[A]ll subsequent actions predicated

       on that ruling ‘are tainted by its nullity and are similarly without effect.’” Id.

       (quoting Kratkoczki v. Regan, 178 Ind. App. 184, 187, 381 N.E.2d 1077, 1079

       (1978), trans. denied). See e.g., City of Gary v. Major, 822 N.E.2d 165, 169 (Ind.

       2005) (“The law in Indiana is well settled that a person cannot be held in

       contempt of court for failure to obey an order if the issuing court had no

       jurisdiction to give the order. Such an order is void and unenforceable.”)

       (internal citation omitted).


[31]   Because the Ohio court’s orders regarding the Hospital Lien are void, American

       Family’s payment of the settlement pursuant to the Ohio court’s order was

       “tainted by [the orders’] nullity.” Carter, 631 N.E.2d at 507. We agree with

       Parkview that “any allegation that the [Ohio court’s] Order allowed [American

       Family] to ignore Parkview Hospital’s lien is improper.” Appellant’s Br. p. 21.

       Accordingly, we conclude that the Ohio court’s orders cannot provide a basis

       for American Family to justify its actions and establish a genuine issue of

       material fact in response to Parkview’s motion for summary judgment.


[32]   There is no dispute that Parkview’s Hospital Lien was properly perfected.

       Under the Hospital Lien Act, “[a] person desiring to contest a lien or the

       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020            Page 19 of 21
       reasonableness of the charges claimed by the hospital may do so by filing a

       motion to quash or reduce the claim in the circuit court, superior court, or

       probate court in which the lien was perfected, making all other parties of

       interest respondents.”4 Ind. Code § 32-33-4-4(e). Although American Family

       could have requested a stay of the Ohio action and brought a declaratory

       judgment action in Allen County, where the Hospital Lien was filed, American

       Family did not do so. Instead, American Family paid the settlement proceeds

       without satisfying Parkview’s Hospital Lien in violation of the Hospital Lien

       Act.


[33]   Parkview established that the Ohio court’s order regarding Parkview’s Hospital

       Lien is void and that American Family violated the Hospital Lien Act when it

       paid settlement funds without satisfying Parkview’s lien. As such, the trial

       court properly denied American Family’s motion for summary judgment. With

       respect to Parkview’s motion for summary judgment, the trial court properly

       concluded that the Ohio court did not have subject matter jurisdiction. The

       trial court, however, erred when it found genuine issues of material fact

       regarding American Family’s justification for paying the settlement proceeds

       without satisfying the Hospital Lien. Given the Ohio court’s lack of subject




       4
         American Family emphasizes the “may do so” language of the statute and seems to argue that it was not
       “required” to file such an action. The plain language of the statute, however, indicates that, if a party wishes
       to contest a hospital lien, the action to do so must be filed in the county where the lien was perfected. Here,
       the lien was perfected in Allen County.

       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020                                  Page 20 of 21
       matter jurisdiction, there are no genuine issues of material fact, and Parkview

       was entitled to judgment as a matter of law.


                                                   Conclusion
[34]   We affirm the trial court’s denial of American Family’s motion for summary

       judgment. We reverse, however, the trial court’s denial of Parkview’s motion

       for summary judgment, and we remand for proceedings consistent with this

       opinion.


[35]   Affirmed in part, reversed in part, and remanded.


       Riley, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 19A-PL-2201 | July 20, 2020      Page 21 of 21